451 F.2d 1227
John D. GORMAN, Plaintiff-Appellant,v.W. E. DUNN, Chief Probation Officer, State of Louisiana, etal., Defendants-Appellees.
No. 71-2230.
United States Court of Appeals,Fifth Circuit.
Nov. 29, 1971.

John D. Gorman, pro se.
Jack Gremillion, Atty. Gen. of La., Baton Rouge, La., for defendants-appellees.
Before GEWIN, GOLDBERG and DYER, Circuit Judges.
PER CURIAM:


1
This case is on appeal from an order of the United States District Court for the Eastern District of Louisiana, New Orleans Division, denying the appellant's petition for a temporary restraining order and mandatory injunction.  We dismiss the appeal on grounds of mootness.1


2
On September 30, 1968, the appellant was convicted of burglary in a Louisiana State court.  He was sentenced to serve a three-year sentence, but was granted parole in October, 1969.  At that time he was released to federal authorities to commence service of an outstanding federal sentence.  While serving his federal sentence in the United States Penitentiary at Lewisburg, Pennsylvania, a detainer was filed against him by the State of Louisiana charging a parole violation in connection with his alleged misappropriation of some $2700 which had been erroneously credited to his inmate account at the Louisiana State Penitentiary.  Thereafter, the appellant instituted this action in the court below, seeking the removal of the detainer.


3
We deem it unnecessary to review the district court's ruling as to the merits of the petition, since the appellee has filed an affidavit in this Court certifying that the appellant was returned to the Louisiana State Penitentiary on October 5, 1971, and after a revocation hearing before the Louisiana Board of Parole, his parole was revoked on October 26, 1971.  Inasmuch as the complained-of detainer has now been removed, the district court's denial of injunctive relief is moot, and the appeal must be dismissed.  United States ex rel. Arnold v. Faircloth, 5th Cir. 1971, 441 F.2d 1157; Little v. Georgia, 5th Cir. 1971, 438 F.2d 536; Lackey v. Alabama, 5th Cir. 1970, 434 F.2d 224.


4
Appeal dismissed.



1
 It is appropriate to dispose of this pro se case summarily, pursuant to this Court's local Rule 9(c) (2), appellant having failed to file a brief within the time fixed by Rule 31, Federal Rules of Appellate Procedure.  Kimbrough v. Beto, 5th Cir. 1969, 412 F.2d 981